No. 13-1116 – Aaron Browning v. David Hickman
                                                                           FILED
                                                                        June 10, 2015
                                                                      RORY L. PERRY II, CLERK
Justice Ketchum, concurring:                                        SUPREME COURT OF APPEALS
                                                                        OF WEST VIRGINIA




             I totally agree with the excellent majority opinion. I write to emphasize

that our recently amended Rules of Evidence not only discourage the use of motions in

limine, but recognize that many of the motions that are filed are frivolous and a waste of

judicial resources. The comment to Rule 103 of the new Rules of Evidence [2014] states:

             Motions in limine on legal issues presented in a vacuum are
             often frivolous.       Boilerplate, generalized objections in
             motions in limine are inadequate and tantamount to not
             making any objection at all and will not preserve error. For
             example, a motion that simply asks the trial court to prohibit
             the adverse party from presenting hearsay evidence or
             mentioning insurance at trial is a waste of judicial resources.
             Generally, a motion in limine should not be filed (or granted)
             until the trial court has been given adequate context, and the
             evidence is sufficient to permit the trial court to make an
             informed ruling.